DETAILED ACTION

The following is a Final office action in response to the Amendments filed on June 17, 2022.

Claim 1-5, 8-12, and 15-19 have been amended.
Claims 1-20 are pending.

Response to Arguments
 

Double Patenting Rejections
Examiner withdraws the double patenting rejection of claims 1-20 in view of applicant’s amendment and remarks filed on June 17, 2022.

35 U.S.C. 103 Rejections
	Applicant’s arguments filed in the communications on June 17, 2022 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. For at least these reasons, applicant’s arguments are considered not persuasive. 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-5, 7-8, 10-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Allan et al. (USPGPub 2013/01195111) in view of Khera et al. (USPGPub 2013/0077625).

	As per claim 1, Allan teaches a method, comprising:
 determining, by a network node, a first area identifier (ID) associated with a first area and a second area ID associated with a second area different from the first area (Allan, see paragraph [0008], …an advertisement from the BEB that indicates a set of BEB identifiers, each of which identifies the BEB and is associated with a respective one of the B-VIDs, wherein each BEB identifier is unique. The advertisement further indicates that a given one of the BEB identifiers is associated with a given L1 B-VID and one or more service identifiers (I-SIDs), the given L1 B-VID identifying a given one of the L1 multipath instances that transits into the L2 routing area via a transit ABB.)
using, by the network node, the first area ID and the second area ID to configure the network node as a boundary node (Allan, see paragraph [0035], To allow bi-directional communication, the ABBs 11 on the boundary between two routing areas advertise summarized network end system information (typical)y addresses of BEBs and BCBs and the associated service instances) such that an L1 routing system has simplified knowledge of L2 and the other L1 routing areas, and L2 has simplified knowledge of the subtending L1 routing areas …ABB-al and ABB-a2 each sit on the boundary between routing area L1-A and L2. Accordingly, each of ABB-a1 and ABB-a2 can advertise the ability to reach destinations in routing areas L1-B and L2 within routing area L1-A, and advertise the ability to reach destinations in routing area L1-A within routing area L2)
  generating, by the network node, a virtual node comprising a logical Intermediate System to Intermediate System (ISIS) node (Allan, see paragraph [0026], In SPBM, the Backbone MAC (B-MAC) addresses of the participating nodes is distributed by ISIS-SPB. Topology data is the input to a calculation engine which computes symmetric shortest path trees based on the minimum cost from each participating node to all other participating nodes) and 
configuring, by the network node, the virtual node based at least on one or more of the first area ID and the second area ID (Allan, see paragraph [0036], A single nodal nickname associated with the virtual node is used for all multicast traffic from L2. As shown in the example of FIG. 2, the abstracted view seen by L1-A toward L2 would be a virtual BEB (represented by BEB-L2 22) hosting BEB-B1 and BEB-B2).
Allan doesn’t explicitly teach wherein the configuring the virtual node comprises: determining, by the network node, a nick-name for the virtual node based at least on the one or more of the first area ID and the second area ID, and determining, by the network node, a system ID for the virtual node based at least on the nick-name.
In analogous art Khera teaches wherein the configuring the virtual node comprises: determining, by the network node, a nick-name for the virtual node based at least on the one or more of the first area ID and the second area ID, and determining, by the network node, a system ID for the virtual node based at least on the nick-name (Khera, see paragraph [0011], The third data switching device functions as a Backbone Edge Bridge within the transport network. The second control message indicates that the third data switching device is a receiver node for the multicast data stream identified using both the I-SID and a nickname of the second data switching device. …Data packets from the multicast data stream can then be forwarded according to the forwarding table. Thus, by indicating both an I-SID and a linked nickname, the SPB network can build source-specific multicast states, thereby efficiently routing and switching multicast data traffic).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Khera and apply them on the teaching of Allan as doing so would enabling a SPB network to build source-specific multicast states for efficiently routing and switching multicast data traffic. (Khera, see paragraph [0007]).

As per claim 2, Allan-Khera teaches the method of claim 1,further comprising: determining, by a second network node, the nick-name for the virtual node based at least on the one or more of the first area ID and the second area ID wherein the second network node is configured as a second boundary node different from the boundary node and determining, by the network node, a system ID for the virtual node based at least on the nick- name (Allan, see paragraph [0036], a single node can advertise a set of B-MAC addresses (which represent the BEBs 12) as being terminated locally to thereby facilitate internal de-multiplexing of traffic. A single nodal nickname associated with the virtual node is used for all multicast traffic from L2. As shown in the example of FIG. 2, the abstracted view seen by L1-A toward L2 would be a virtual BEB (represented by BEB-L2 22) hosting BEB-B1 and BEB-B2).

As per claim 3, Allan-Khera teaches the method of claim 1, wherein the determining the nick-name for the virtual node comprises determining the nick-name based on the first area ID of the first area that is represented by the virtual node. (Allan, see paragraph [0036], a single node can advertise a set of B-MAC addresses (which represent the BEBs 12) as being terminated locally to thereby facilitate internal de-multiplexing of traffic. A single nodal nickname associated with the virtual node is used for all multicast traffic from L2. As shown in the example of FIG. 2, the abstracted view seen by L1-A toward L2 would be a virtual BEB (represented by BEB-L2 22) hosting BEB-B1 and BEB-B2).

As per claim 4, Allan-Khera teaches the method of claim 1, wherein the determining the nick-name for the virtual node comprises determining the nick-name for the virtual node based on a plurality of least significant bits of the first area ID (Allan, see paragraph [0039]…lower bits of the BEB's B-MAC address may be used to encode multipath instances into L2. These bits are by definition zero in L1, for all unicast MAC addresses. A blind Network Address Translation (NAT) function can be implemented, which zeros the lowest n bits for all unicast frames going from L2 into L1. Additionally, a comparable NAT function can be implemented, which performs the following: for all unicast frames going from L1 into L2, insert VLAN ID (VID) information into the lowest n bits to provide the frames with a unique ID in L2. However, this multipath encoding appears to increase the complexity of network implementation).

As per claim 5, Allan-Khera teaches the method of claim 1, wherein the first area ID comprises a first ISIS area ID, wherein the second area ID comprises a second ISIS area ID, and wherein the system ID comprises an ISIS system ID (Allan, see paragraph [0026], he Backbone MAC (B-MAC) addresses of the participating nodes is distributed by ISIS-SPB. Topology data is the input to a calculation engine which computes symmetric shortest path trees based on the minimum cost from each participating node to all other participating nodes).

As per claim 7, Allan-Khera teaches the method of claim 1, wherein the first and second areas are within a multi-area fabric, wherein the configuring the network node as the boundary node comprises configuring the network node as the boundary node in a Shortest Path Bridging (SPB) fabric, and wherein the boundary node is shared between the first and second areas of the multi-area fabric (Allan, see paragraph [0007], The network implements a shortest path bridging medium access control (SPBM) mode for sending frames across the areas. The areas include a Level 2 (L2) routing area coupled to one or more Level I (L1) routing areas via a plurality of area border bridges (ABBs). The L1 routing area including a backbone edge bridge (BEB) coupled to the ABBs via a plurality of L1 multipath instances that are identified by respective backbone VLAN identifiers (B-VIDs). Each L1 multipath instance provides the shortest path from the BEB to a virtualized node representing the L2 routing area by transiting a respective one of the ABBs).

As per claim 8,
		[Rejection rational for claim 1 is applicable]. 


As per claim 10, Allan-Khera teaches he computer-readable device of claim 9, wherein the determining the nick-name for the virtual node comprises determining the nick-name based on the first area ID of the first area that is represented by the virtual node (Allan, see paragraph [0036], a single node can advertise a set of B-MAC addresses (which represent the BEBs 12) as being terminated locally to thereby facilitate internal de-multiplexing of traffic. A single nodal nickname associated with the virtual node is used for all multicast traffic from L2. As shown in the example of FIG. 2, the abstracted view seen by L1-A toward L2 would be a virtual BEB (represented by BEB-L2 22) hosting BEB-B1 and BEB-B2).

As per claim 11, Allan-Khera teaches the computer-readable device of claim 9, wherein the determining the nick-name for the virtual node comprises determining the nick-name for the virtual node based on a plurality of least significant bits of the first area ID (Allan, see paragraph [0039]…lower bits of the BEB's B-MAC address may be used to encode multipath instances into L2. These bits are by definition zero in L1, for all unicast MAC addresses. A blind Network Address Translation (NAT) function can be implemented, which zeros the lowest n bits for all unicast frames going from L2 into L1. Additionally, a comparable NAT function can be implemented, which performs the following: for all unicast frames going from L1 into L2, insert VLAN ID (VID) information into the lowest n bits to provide the frames with a unique ID in L2. However, this multipath encoding appears to increase the complexity of network implementation).

As per claim 12, Allan-Khera teaches the computer-readable device of claim 8, wherein the first area ID comprises a first ISIS area ID, wherein the second area ID comprises a second ISIS area iD, and wherein the system ID comprises an ISIS system ID (Allan, see paragraph [0026], he Backbone MAC (B-MAC) addresses of the participating nodes is distributed by ISIS-SPB. Topology data is the input to a calculation engine which computes symmetric shortest path trees based on the minimum cost from each participating node to all other participating nodes).

As per claim 14, Allan-Khera teaches the computer-readable device of claim 8, wherein the first and second areas are within a multi-area fabric, wherein the configuring the network node as the boundary node comprises configuring the network node as the boundary node in a Shortest Path Bridging (SPB) fabric, and wherein the boundary node is shared between the first and second areas of the multi-area fabric (Allan, see paragraph [0007], The network implements a shortest path bridging medium access control (SPBM) mode for sending frames across the areas. The areas include a Level 2 (L2) routing area coupled to one or more Level I (L1) routing areas via a plurality of area border bridges (ABBs). The L1 routing area including a backbone edge bridge (BEB) coupled to the ABBs via a plurality of L1 multipath instances that are identified by respective backbone VLAN identifiers (B-VIDs). Each L1 multipath instance provides the shortest path from the BEB to a virtualized node representing the L2 routing area by transiting a respective one of the ABBs).

As per claim 15, 
		[Rejection rational for claim 1 is applicable].

As per claim 16, 
                     [Rejection rational for claim 1 is applicable].

As per claim 17, Allan-Khera teaches the network node of claim 15, wherein to determine the nick-name for the virtual node, the processor is configured to determine the nick-name based on the first area ID of the first area that is represented by the virtual node (Allan, see paragraph [0036], a single node can advertise a set of B-MAC addresses (which represent the BEBs 12) as being terminated locally to thereby facilitate internal de-multiplexing of traffic. A single nodal nickname associated with the virtual node is used for all multicast traffic from L2. As shown in the example of FIG. 2, the abstracted view seen by L1-A toward L2 would be a virtual BEB (represented by BEB-L2 22) hosting BEB-B1 and BEB-B2).

As per claim 18, Allan-Khera teaches the network node of claim 15, wherein to determine the nick-name for the virtual node, the processor is configured to determine the nick-name for the virtual node based on a plurality of least significant bits of the first area ID (Allan, see paragraph [0039]…lower bits of the BEB's B-MAC address may be used to encode multipath instances into L2. These bits are by definition zero in L1, for all unicast MAC addresses. A blind Network Address Translation (NAT) function can be implemented, which zeros the lowest n bits for all unicast frames going from L2 into L1. Additionally, a comparable NAT function can be implemented, which performs the following: for all unicast frames going from L1 into L2, insert VLAN ID (VID) information into the lowest n bits to provide the frames with a unique ID in L2. However, this multipath encoding appears to increase the complexity of network implementation).

As per claim 19, Allan-Khera teaches the network node of claim 15, wherein the first area ID comprises a first ISIS area ID, wherein the second area ID comprises a second ISIS area ID, and wherein the system ID comprises an ISIS system ID (Allan, see paragraph [0026], he Backbone MAC (B-MAC) addresses of the participating nodes is distributed by ISIS-SPB. Topology data is the input to a calculation engine which computes symmetric shortest path trees based on the minimum cost from each participating node to all other participating nodes).
		

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable Allan et al.  (US PGPub 2013/0195111) in view of Khera et al. (USPGPub 2013/0077625) and further in view of Efrati et al. (USPGPub 2015/0044997).

As per claims 6, 13, and 20 Allan-Khera doesn’t explicitly teach wherein the determining the first area ID and the second area ID comprises: deriving the first area ID from a first Type-Length-Value (TLV) from the first area; and deriving the second area ID from a second TLV from the second area.
In analogous art Efrati teaches wherein the determining the first area ID and the second area ID comprises: deriving the first area ID from a first Type-Length-Value (TLV) from the first area; and deriving the second area ID from a second TLV from the second area (Efrati, see paragraph [0052], multiple network IDs 214 and/or multiple device IDs 216. The requests may be sent over a secure (e.g., encrypted channel). The format of the requests sent may be in a predetermined standard format/protocol recognizable by the receiving device. For example, exemplary formats/protocols used may include a Type-Length-Value (TLV)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Efrati and apply them on the teaching of Allan-Khera as doing so would the receiving end recognize the format/protocol. (Efrati, see paragraph [0052]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERMON ASRES/Primary Examiner, Art Unit 2449